            Case 1:21-cv-05046-RA Document 7 Filed 09/07/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 09/07/2021


 XTECH SOLUTION, LLC,

                              Plaintiff,
                                                                 No. 21-CV-5046 (RA)
                         v.
                                                                        ORDER
 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES and TRACY RENAUD,

                              Defendants.


RONNIE ABRAMS, United States District Judge:
         This action was filed on June 8, 2021. See Dkt. 1. On June 10, 2021, the Court scheduled an

initial status conference for September 10, 2021. See Dkt. 6. The docket does not reflect that

Defendants have been served. No later than September 8, 2021, Plaintiff is directed to advise the Court

whether Defendants have been served.

SO ORDERED.

Dated:      September 7, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
